[Cite as State v. Salmons, 2019-Ohio-3541.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               UNION COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 14-19-02

        v.

PHILIP SALMONS,                                           OPINION

        DEFENDANT-APPELLANT.




                  Appeal from Union County Common Pleas Court
                            Trial Court No. 18-CR-0202

                                      Judgment Affirmed

                          Date of Decision: September 3, 2019




APPEARANCES:

        Alison Boggs for Appellant

        Raymond Kelly Hamilton for Appellee
Case No. 14-19-02


PRESTON, J.

       {¶1} Defendant-appellant, Philip Salmons (“Salmons”), appeals the

December 27, 2018 judgment of sentence of the Union County Court of Common

Pleas. For the reasons that follow, we affirm.

       {¶2} On August 10, 2018, the Union County Grand Jury indicted Salmons

on two Counts: Count One of operating a vehicle under the influence of alcohol, a

drug of abuse or a combination of them in violation of R.C. 4511.19(A)(1)(a),

(G)(1)(e), a third-degree felony, and Count Two of endangering children in violation

of R.C. 2919.22(C)(1), (E)(5)(a), a first-degree misdemeanor. (Doc. No. 1). Count

One also included a specification for an additional prison term for repeat OVI

offenders under R.C. 2941.1413(A).       (Id.).   On September 4, 2018, Salmons

appeared for arraignment and entered pleas of not guilty to the counts and

specification in the indictment. (Doc. No. 5).

       {¶3} On December 14, 2018, under a negotiated plea agreement, Salmons

withdrew his pleas of not guilty and entered a plea of guilty to Count One of the

indictment and its accompanying specification. (Doc. No. 26). (See Doc. No. 25).

In exchange, the State agreed to recommend dismissal of Count Two. (Doc. No.

26). (See Doc. No. 25). The trial court accepted Salmons’s guilty pleas, found him

guilty, and ordered a presentence investigation. (Doc. No. 26). The trial court also

approved the State’s application for dismissal of Count Two of the indictment and


                                        -2-
Case No. 14-19-02


dismissed the same. (Id.). The trial court filed its judgment entry of conviction on

December 17, 2018. (Id.).

       {¶4} On December 27, 2018, the trial court sentenced Salmons to four years

of mandatory imprisonment as to the repeat-offender specification under Count

One. (Doc. No. 29). Additionally, the trial court sentenced Salmons to five years

of community control on the underlying OVI offense under Count One. (Id.).

Finally, the trial court ordered that the prison sentence imposed in the present case

run consecutively to the prison sentences imposed in Union County Court of

Common Pleas case numbers 17-CR-0225 and 18-CR-0027. (Id.). The trial court

filed its judgment entry of sentence on the same day. (Doc. No. 29).

       {¶5} On January 14, 2019, Salmons filed his notice of appeal. (Doc. No. 35).

He raises three assignments of error, which we address together.

                            Assignment of Error No. I

       The trial court’s sentence is contrary to law.

                            Assignment of Error No. II

       The trial court abused its discretion when it ordered a maximum
       sentence on the underlying OVI case.

                            Assignment of Error No. III

       The trial court erred in calculating jail time credit.

       {¶6} Salmons’s first two assignments of error concern related issues and,

accordingly, will be addressed together. In his first assignment of error, Salmons

                                         -3-
Case No. 14-19-02


argues that the trial court erred by imposing a sentence that is contrary to law.

Specifically, Salmons argues that the trial court erred by sentencing him to an

aggregate prison term in excess of thirty-six months for the repeat-offender

specification and the underlying OVI charge. (Appellant’s Brief at 3-7). In his

second assignment of error, Salmons argues that the trial court abused its discretion

by sentencing him to a maximum sentence on the underlying OVI offense. (Id. at

7-10).

         {¶7} “Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

‘only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.’” State v. Nienberg, 3d Dist. Putnam Nos. 12-16-15 and

12-16-16, 2017-Ohio-2920, ¶ 8, quoting State v. Marcum, 146 Ohio St. 3d 516,

2016-Ohio-1002, ¶ 1. “Clear and convincing evidence is that “‘which will produce

in the mind of the trier of facts a firm belief or conviction as to the facts sought to

be established.”’” Id., quoting Marcum at ¶ 22, quoting Cross v. Ledford, 161 Ohio

St. 469 (1954), paragraph three of the syllabus.

         {¶8} “‘Trial courts have full discretion to impose any sentence within the

statutory range.’” State v. Smith, 3d Dist. Seneca No. 13-15-17, 2015-Ohio-4225, ¶

9, quoting State v. Noble, 3d Dist. Logan No. 8-14-06, 2014-Ohio-5485, ¶ 9, citing

State v. Saldana, 3d Dist. Putnam No. 12-12-09, 2013-Ohio-1122, ¶ 20. Salmons


                                         -4-
Case No. 14-19-02


was convicted of driving a vehicle while under the influence of alcohol or drugs in

violation of R.C. 4511.19(A)(1)(a).        Because Salmons has been previously

convicted of a felony violation of R.C. 4511.19(A)(1)(a), the underlying OVI

offense was charged as a third-degree felony. See R.C. 4511.19(G)(1)(e). As a

third-degree felony that is not one of the excepted third-degree felonies listed in

R.C. 2929.14(A)(3)(a), the sentencing court may impose a prison term of 9 to 36

months.    R.C. 2929.14(A)(3)(b) (Oct. 17, 2017) (current version at R.C.

2929.14(A)(3)(b) (Mar. 22, 2019)); R.C. 2929.13(G)(2) (Oct. 17, 2017) (current

version at R.C. 2929.13(G)(2) (Mar. 22, 2019)). See R.C. 2929.14(A)(3)(a) (Oct.

17, 2017) (current version at R.C. 2929.14(A)(3)(a)). Salmons also pleaded guilty

to a repeat-OVI-offender specification under R.C. 2941.1413(A), which required

the trial court to impose a “a mandatory prison term of one, two, three, four, or five

years” with respect to the specification.      R.C. 4511.19(G)(1)(e)(i).     See R.C.

2929.13(G)(2) (Oct. 17, 2017) (current version at R.C. 2929.13(G)(2) (Mar. 2,

2019)).

       {¶9} The trial court imposed a sentence of four years’ mandatory

imprisonment on the repeat-offender specification.         On the underlying OVI

conviction, the trial court sentenced Salmons to five years of community control.

Additionally, the trial court specified that the sentence in the present case shall run




                                         -5-
Case No. 14-19-02


consecutively to the sentence imposed in Union County Case Numbers 17-CR-0225

and 18-CR-0027.1 Thus, the trial court’s sentences fall within the statutory ranges.

        {¶10} Nevertheless, Salmons argues that the trial court erred by sentencing

him to a prison term that exceeds 36 months. In support of his position, Salmons

references R.C. 2929.14(B)(4), which states in pertinent part, that “[t]he total of the

additional prison term imposed under [R.C. 2929.14(B)(4)] * * * shall equal one of

the authorized prison terms specified in division (A)(3) of this section for a third

degree felony OVI offense.” Salmons argues that this language indicates that the

trial court was only authorized to impose an aggregate prison sentence of 36 months,

the maximum sentence for the underlying OVI offense. We disagree.

        {¶11} In State v. South, the Ohio Supreme Court addressed the issue of

whether a defendant convicted of a third-degree felony OVI and an R.C. 2941.1413

specification can be sentenced to a five-year prison sentence or whether the

maximum sentence the trial court can impose is three years. 144 Ohio St. 3d 295,

2015-Ohio-3930, ¶ 6. The court in South reviewed R.C. 4511.19, 2941.1413,

2929.13, and 2929.14 and determined that defendants convicted of a third-degree-

felony-OVI charge and a repeat-offender specification under R.C. 2941.1413 are

subject to: “(1) a one-to-five-year mandatory prison term for the repeat-offender-

specification conviction, which must be served prior to and consecutive to any


1
 The parties do not dispute that the trial court correctly made consecutive-sentencing findings. (See Doc.
No. 29; Dec. 27, 2019 Tr. at 31).

                                                   -6-
Case No. 14-19-02


additional prison term imposed under R.C. 2929.14(A)(3)(b) and (2) a discretionary

9-to 36-month definite prison term for the underlying OVI conviction.” Id. at ¶ 19.

Thus, Salmons’s total exposure was five years’ imprisonment on the repeat-

offender-specification conviction and 36-months’ imprisonment on the underlying

OVI offense, for an aggregate total exposure of eight-years’ imprisonment.

Therefore, the trial court did not act contrary to law by sentencing Salmons to four-

years’ imprisonment on the repeat-offender specification.

       {¶12} Nonetheless, Salmons asks that we decline to follow South. In support

of his position, Salmons cites State v. Semenchuk, 8th Dist. Cuyahoga No. CR-14-

588154-A, 2015-Ohio-5408. Salmons contends that in Semenchuk, the Eighth

District reviewed South and concluded that “a court was prohibited from imposing

a sentence greater than the statutory maximum when adding [] mandatory time with

discretionary time.” (Appellant’s Brief at 6, citing Semenchuk at ¶ 10). Salmons

interprets Semenchuk to mean that a defendant convicted of a third-degree felony

OVI and a repeat-offender specification has a total exposure of 36 months. (Id. at

6). However, the defendant in Semenchuk was not convicted of an R.C. 2941.1413

repeat-offender specification. Semenchuk at ¶ 4. In fact, the court distinguished

Semenchuk’s case from South on this basis and acknowledged that Semenchuk’s

maximum exposure for a third-degree felony OVI was three years irrespective of

the South decision because Semenchuk was not convicted of a repeat-offender


                                         -7-
Case No. 14-19-02


specification under R.C. 2941.1413. Id. Accordingly, we conclude that Semenchuk

is distinguishable from the instant case and that South controls. Thus, the trial court

did not err by imposing a four-year prison term for the repeat-offender specification.

       {¶13} In his second assignment of error and throughout his brief, Salmons

mistakenly asserts that he was sentenced to 36 months in prison on the underlying

OVI offense. In support of his contention that a 36-month prison sentence was

imposed on the underlying OVI offense, Salmons argues that by notifying him that

the trial court may impose a prison term of up to 36 months in the event that he

violates his community control, the trial court thereby imposed a 36-month prison

term. (Appellant’s Brief at 7-10).

       {¶14} Under R.C. 4511.19(G)(1)(e)(i), “[i]n addition to the mandatory

prison term or mandatory prison term and additional prison term the court imposes,

the court also may sentence the offender to a community control sanction for the

offense, but the offender shall serve all of the prison terms so imposed prior to

serving the community control sanction.” R.C. 2929.19(B)(4), which governs the

imposition of community control sanctions, provides in relevant part:

       If the sentencing court determines at the sentencing hearing that a

       community control sanction should be imposed and the court is not

       prohibited from imposing a community control sanction, the court

       shall impose a community control sanction. The court shall notify the


                                         -8-
Case No. 14-19-02


       offender that, if the conditions of the sanction are violated, * * * the

       court may impose a longer time under the same sanction, may impose

       a more restrictive sanction, or may impose a prison term on the

       offender and shall indicate the specific prison term that may be

       imposed as a sanction for the violation, as selected by the court from

       the range of prison terms for the offense * * *.

Here, the trial court sentenced Salmons to five years of community control for the

underlying OVI offense and informed him that he could face up to 36 months in

prison if he violated the terms of his community control. See R.C. 2929.15(A)(1)

(Sept. 29, 2017) (current version at R.C. 2929.15(A)(1) (Mar. 22, 2019)). However,

“[t]he purpose of the community control statute * * * is not to sentence a defendant

to a specific prison term and then suspend or reserve that prison term, the purpose

is to notify a defendant of a specific prison term that a defendant will receive if he

violates community control.” (Emphasis sic.) State v. Berry, 3d Dist. Defiance No.

4-12-04, 2012-Ohio-4660, ¶ 25. “The key is that a defendant must be notified of

the prison sentence the defendant would receive if the defendant violated his

community control, not sentenced to that prison term.” (Emphasis sic.) Id. See

State v. Brooks, 103 Ohio St. 3d 134, 2004-Ohio-4746, ¶ 21 (noting that although

R.C. 2929.19 requires the trial court to state the “specific term” the defendant faces

in the event of a community control violation, the stated term is not necessarily the


                                         -9-
Case No. 14-19-02


prison term the defendant would receive for a community control violation). Thus,

the trial court did not impose a maximum sentence on the underlying OVI offense.

       {¶15} Here, Salmons was sentenced to four years in prison on the repeat-

offender specification which, as discussed above, is within the statutory range.

Furthermore, the trial court sentenced Salmons to five years of community control

on the underlying OVI offense as authorized by R.C. 4511.19(G)(1)(e)(i),

2929.13(G)(2), and 2929.15(A)(1). “‘[A] sentence imposed within the statutory

range is “presumptively valid” if the [trial] court considered applicable sentencing

factors.’” Nienberg, 2017-Ohio-2920, at ¶ 10, quoting State v. Maggette, 3d Dist.

Seneca No. 13-16-06, 2016-Ohio-5554, ¶ 31, quoting State v. Collier, 8th Dist.

Cuyahoga No. 95572, 2011-Ohio-2791, ¶ 15.

       {¶16} R.C. 2929.11 provides, in pertinent part, that “[t]he overriding

purposes of felony sentencing are to protect the public from future crime by the

offender and others, to punish the offender, and to promote the effective

rehabilitation of the offender * * *.” R.C. 2929.11(A). To further these purposes,

the sentencing court must “consider the need for incapacitating the offender,

deterring the offender and others from future crime, rehabilitating the offender, and

making restitution * * *.” Id. Furthermore, a felony sentence imposed must be

“reasonably calculated to achieve the three overriding purposes of felony

sentencing,” “commensurate with and not demeaning to the seriousness of the


                                        -10-
Case No. 14-19-02


offender’s conduct,” and “consistent with sentences imposed for similar crimes

committed by similar offenders.” R.C. 2929.11(B). “In accordance with these

principles, the trial court must consider the factors set forth in R.C. 2929.12(B)-(E)

relating to the seriousness of the offender’s conduct and the likelihood of the

offender’s recidivism.” Smith, 2015-Ohio-4225, at ¶ 10, citing R.C. 2929.12(A).

       {¶17} Here, it is clear from the record that the trial court sentenced Salmons

after considering the purposes of felony sentencing set out in 2929.11(A) and the

R.C. 2929.12(B)-(E) factors relating to the seriousness of Salmons’s conduct and

the likelihood of his recidivism. At the sentencing hearing, the trial court stated that

it had considered “the purposes and principles of sentencing under Revised Code

Section 2929.11, the seriousness and recidivism factors relevant to the offense * *

* and the offender pursuant to Revised Code Section 2929.12, and the need for

deterrence, incapacitation, rehabilitation, and restitution.” (Dec. 27, 2018 Tr. at 28).

Moreover, the trial court stated that it was “guided by the overriding purposes of

felony sentencing, including protection of the public from future crime by the

offender and others, and punishment of the offender using the minimum sanctions

that the Court determines accomplish those purposes without imposing an

unnecessary burden on state or local government resources.”            (Id. at 28-29).

Additionally, the trial court discussed at length the mitigating and aggravating

factors it considered in making its sentencing decision and specifically referenced


                                         -11-
Case No. 14-19-02


R.C. 2929.11 and 2929.12(B)-(E) throughout its discussion. (Id. at 29-31). The

trial court memorialized its findings with respect to R.C. 2929.11(A) and R.C.

2929.12(B)-(E) in detail in its judgment entry of sentence. (See Doc. No. 29). See

Maggette at ¶ 32 (“A trial court’s statement that it considered the required statutory

factors, without more, is sufficient to fulfill its obligations under the sentencing

statutes.”), citing State v. Abrams, 8th Dist. Cuyahoga No. 103786, 2016-Ohio-

4570, ¶ 13, citing State v. Payne, 114 Ohio St. 3d 502, 2007-Ohio-4642, ¶ 18.

       {¶18} Nevertheless, Salmons contends that his sentence is unsupported by

the record or contrary to law because the trial court had allegedly predetermined his

sentence before any argument was made. Moreover, Salmons argues that the trial

court erred in determining that he was not remorseful. Salmons also contends that

the trial court erred by imposing a sentence that ignores the underlying problem of

his substance abuse.

       {¶19} Salmons’s arguments are without merit. First, we note that Salmons

made his arguments under the mistaken understanding that he was sentenced to

thirty-six months on the underlying OVI offense. However, as discussed above, the

trial court only sentenced Salmons to community control sanctions on the

underlying offense. Nevertheless, we do not find Salmons’s arguments persuasive.

       {¶20} In support of his position that the trial court predetermined his

sentence without considering the arguments made at the sentencing hearing,


                                        -12-
Case No. 14-19-02


Salmons references several statements from the sentencing hearing. As the trial

court made its findings under R.C. 2929.12(D), it initially stated that “all of the

factors apply” under that subsection. (Dec. 27, 2018 Tr. at 29). However, the trial

court later corrected itself and stated that R.C. 2929.12(D)(4) actually was not

applicable because Salmons did seek substance abuse treatment.          (Id. at 30).

Salmons argues that these statements demonstrate that the trial court had determined

his sentence before considering the arguments made at the sentencing hearing. We

are not persuaded.

       {¶21} First, R.C. 2929.12(D)(4) is only one factor for the trial court to

consider with respect to sentencing. Moreover, we are not persuaded that the above

dialogue demonstrates that the trial court disregarded the arguments made at the

sentencing hearing and had predetermined Salmons sentence.

       {¶22} Salmons also argues that the trial court erred because it disregarded

his stated remorse and his expressed desire for substance abuse treatment. With

respect to Salmons’s argument that the trial court disregarded his sincere remorse

for his actions, we again note that the defendant’s remorse is but one factor for the

trial court to consider with regard to sentencing. Moreover, the trial court was in

the best position to determine the credibility of Salmons’s statements of remorse.

       {¶23} Finally, Salmons argues that the trial court ignored the underlying

issue of his alcohol addiction during sentencing.       Salmons contends that by


                                        -13-
Case No. 14-19-02


sentencing him to a lengthy jail sentence, instead of 12 months’ mandatory

imprisonment followed by an intensive in-patient alcohol treatment program, the

trial court ignored the underlying issue of his alcohol abuse. However, one of the

terms of Salmons’s community control was that upon his release from prison, he is

to undergo drug and alcohol assessment and enroll in and complete any treatment

and counseling that is recommended. (Doc. No. 29); (Dec. 27, 2018 Tr. at 33-34).

Additional terms of Salmons’s community control include that he attend at least

three sober support meetings per week, undergo random drug screens, and

participate in any alcohol or drug treatment programs that his community control

officer or the trial court orders. (Id.); (Id.). Moreover, at the sentencing hearing,

the trial court stated that in its opinion, the sentence it imposed “is likely to keep the

community safer.” (Dec. 27, 2018 Tr. at 32-33). The trial court then stated that it

“believes that [Salmons] deserves a chance at rehabilitation and a chance to have a

life with his daughter at the same time.” (Id. at 34). The trial court addressed

Salmons and told him that he has “an opportunity” but warned him that he “can

squander that opportunity very easily.” (Id. at 34). Thus, contrary to Salmons’s

argument, the record indicates that the trial court was aware of Salmons’s issues

with alcohol addiction and imposed his sentence with the ultimate goal of giving

Salmons another opportunity to address his alcohol addiction.




                                          -14-
Case No. 14-19-02


       {¶24} Thus, we find that the trial court properly considered the purposes and

principles of felony sentencing and applied the relevant R.C. 2929.12 factors.

Furthermore, Salmons’s sentence is within the statutory range. Therefore, there is

not clear and convincing evidence that Salmons’s sentence is unsupported by the

record or that his sentence is otherwise contrary to law. See Nienberg, 2017-Ohio-

2920, at ¶ 23.

       {¶25} Accordingly, Salmons’s first and second assignments of error are

overruled.

       {¶26} In his third assignment of error, Salmons argues that the trial court

erred by not granting him jail-time credit in the instant case for the entire period he

was held in the county jail from the date of the present offense to the date of his

sentencing hearing for the present offense.

       {¶27} On December 14, 2018, Salmons was sentenced in Union County case

numbers 17-CR-225 and 17-CR-027. At the sentencing hearing for those cases, the

trial court sentenced Salmons to 15 months’ imprisonment and gave Salmons jail-

time credit for 109 days. On December 27, 2018, Salmons was sentenced in the

present case, and his sentence was ordered to run consecutively to the 15-month

prison term imposed in Union County case numbers 17-CR-225 and 17-CR-027.

The trial court granted Salmons zero days of jail time credit for the present case.




                                         -15-
Case No. 14-19-02


       {¶28} Here, Salmons was out on bond in Union County case numbers 17-

CR-0225 and 18-CR-0027 when he committed the instant offense. Consequently,

his bond on Union County case numbers 17-CR-0225 and 18-CR-0027 was revoked

and he was incarcerated. The trial court set bond in the instant case, which Salmons

did not post.

       {¶29} Salmons argues that because he did not post bond in the present case,

he was therefore being held on the charges arising out of the present case and, thus,

should have received jail time credit for the entire time that he was held in jail from

the date of the offense to the date of the sentencing hearing for the present offense.

We disagree.

       {¶30} R.C. 2967.191 provides, in pertinent part, that “[t]he department of

rehabilitation and correction shall reduce the stated prison term of a prisoner * * *

by the total number of days that the prisoner was confined for any reason arising out

of the offense for which the prisoner was convicted and sentenced * * *.” R.C.

2967.191(A) (Oct. 29, 2018) (current version at R.C. 2967.191(A) (Mar. 22, 2019)).

When calculating jail-time credit for offenders serving consecutive terms, the Ohio

Administrative Code instructs that jail-time credit be applied once, to the total term.

Ohio Adm. Code 5120-2-04(G). See State v. Fugate, 117 Ohio St. 3d 261, 2008-

Ohio-856, ¶10. According to the Ohio Supreme Court, “[w]hen a defendant is

sentenced to consecutive terms, the terms of imprisonment are served one after


                                         -16-
Case No. 14-19-02


another. Jail-time credit applied to one prison term gives full credit that is due,

because the credit reduces the entire length of the prison sentence.” Fugate at ¶ 22.

A defendant sentenced to consecutive sentences on multiple charges does not have

“‘the right to multiply his single period of pretrial confinement by the number of

convictions entered against him.’” Id. at ¶ 20, quoting State v. Callender, 10th Dist.

Franklin No. 91AP-713, 1992 WL 21247, *2 (Feb. 4, 1992).

       {¶31} Here, the trial court ordered that Salmons’s sentences in the present

case be served consecutively to the sentences in Union County case numbers 17-

CR-0225 and 18-CR-0027. Thus, the trial court did not err by assigning jail-time

credit only once, when the trial court imposed jail-time credit during sentencing for

Union County Case Numbers 17-CR-0225 and 18-CR-0027.

       {¶32} Salmons also argues that the trial court erred by not imposing jail time

credit for the time period that he was incarcerated between the sentencing hearing

in Union County case numbers 17-CR-0225 and 18-CR-0027 on December 14,

2018 and the sentencing hearing in the instant case on December 27, 2018. We

disagree.

       {¶33} “Jail-time credit does not include time that the prisoner was

incarcerated by reason of a sentence previously imposed for a different offense * *

*.” State v. Perkins, 11th Dist. Lake Nos. 2018-L-084 & 2018-L-098, 2019-Ohio-

2288, ¶ 44. “A defendant is not entitled to jail-time credit while held on bond if, at


                                        -17-
Case No. 14-19-02


the same time, the defendant is serving a sentence on an unrelated case.” State v.

Cupp, 156 Ohio St. 3d 207, 2018-Ohio-5211, ¶ 24. “Disallowing, for purposes of

jail-time credit, periods of time that a prisoner has been incarcerated by reason of a

sentence previously imposed and begun does not violate Equal Protection.” State

v. Ways, 2d Dist. Montgomery No. 25214, 2013-Ohio-293, ¶ 21. See also State v.

Pritschau, 11th Dist. Lake No. 2015-L-115, 2016-Ohio-7147, ¶ 27 (“Even if

appellant would have been able to post bond when she was first arrested in the

underlying case, she would not have been released because she was serving the

sentences from the other cases. As a result, she is not entitled to any jail-time credit

for that period.”).

       {¶34} Because Salmons was serving his sentence on Union County Case

numbers 17-CR-0225 and 18-CR-0027 in the time period between his sentencing

hearings for those cases on December 14, 2018 and his sentencing hearing for the

instant case on December 27, 2018, Salmons was not entitled to jail-time credit for

the time elapsed during the two sentencing hearings. Therefore, the trial court did

not err by not granting Salmons jail-time credit for this period.

       {¶35} Accordingly, Salmons’s third assignment of error is overruled.




                                         -18-
Case No. 14-19-02


       {¶36} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

ZIMMERMAN, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                        -19-